Citation Nr: 0028322	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to July 
1944, and from April 1945 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim for service 
connection for a low back injury.  In a May 1999 decision, 
the Board denied the veteran's appeal of the December 1997 
rating decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In December 1997, the Secretary of VA 
and the veteran's private attorney filed a Joint Motion for 
Remand and to Stay Further Proceedings, asking the Court to 
vacate the Board's May 1999 decision and request additional 
development prior to re-adjudication of the case.  The Court 
granted the motion, by Order dated on December 6, 1999.


FINDING OF FACT

There is evidence in the file showing a plausible nexus 
between the veteran's current lower back disability and 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a lower 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  The law 
provides, however, that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability, as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).

In the present case, the veteran contends that he injured his 
lower back while serving aboard the USS Chesapeake Capes in 
April 1945, and that his current lower back disability is a 
direct result of his inservice injury.  In support of his 
contention, he has introduced lay evidence supporting his 
allegation that he has suffered from a lower back disability 
for more than 50 years.

Additionally, the VA physician who examined the veteran in 
August 1997 confirmed the manifestation of a current lower 
back disability, which he diagnosed as severe degenerative 
joint disease of the lumbar spine, with possible neurogenic 
claudication, and expressed his opinion to the effect that, 
while the veteran's current degenerative condition was "not 
caused by his initial trauma," the development of the 
degenerative changes "may have been accelerated by [said 
alleged] trauma."  It is, thus, apparent that the veteran 
has submitted a claim for service connection for a lower back 
disability that is plausible.  The Board consequently 
concludes that the claim of entitlement to service connection 
for a lower back disability is well grounded.




ORDER

The claim of entitlement to service connection for a lower 
back disability is well grounded, and to this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
lower back disability is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted in the Joint Motion for Remand and to Stay Further 
Proceedings to which reference was made in the introduction 
to this decision/remand, the record shows that the RO 
attempted to secure service records from the veteran's 
periods of active duty as a Merchant Marine by contacting the 
Department of Health and Human Services.  However, there are 
no indications "that the RO contacted the National Personnel 
Records Center (NPRC) or any other alternative sources in an 
attempt to obtain [the veteran]'s service medical records."  
On remand, the RO should therefore undertake this action, 
using as a guide the instructions set forth in the pertinent 
part of the M21-1 (Part III, Subchapter VI) which in essence 
provide the alternative of contacting (a) the National 
Archives, for a logbook search for evidence of the claimed 
illness or injury; and (b) the Office of Maritime Labor and 
Training, for a review of their files for evidence that the 
veteran received a medal, if the veteran alleges a combat-
related injury which cannot be otherwise documented.  (It 
does not appear from a review of the file that the veteran is 
claiming that his lower back injury is combat related.  
Therefore, if that is the case, the RO would need not contact 
the Office of Maritime Labor and Training.)

Accordingly, this case is remanded to the RO for the 
following additional development:

1.  The RO should make another attempt to 
locate any service medical records for 
the veteran, using as a guide the 
instructions set forth in the pertinent 
part of the M21-1 (Part III, Subchapter 
VI), which in essence provide the 
alternative of contacting (a) the 
National Archives, for a logbook search 
for evidence of the claimed illness or 
injury; and (b) the Office of Maritime 
Labor and Training, for a review of their 
files for evidence that the veteran 
received a medal, if the veteran alleges 
a combat-related injury which cannot be 
otherwise documented.  If necessary, the 
RO should first contact the veteran, in 
writing, for clarification of the 
circumstances surrounding the claimed 
inservice injury.

2.  Following completion of the 
foregoing, and after having made sure 
that the above development has been fully 
documented in the file, the RO should re-
adjudicate the veteran's claim for 
service connection for a lower back 
disability in light of all the evidence 
of record, including any evidence 
obtained pursuant to this remand.  In 
adjudicating the claim the RO should take 
into consideration all applicable legal 
provisions and should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26 (1991).

If, upon re-adjudication, the benefit sought on appeal 
remains denied, the veteran and his private attorney should 
be furnished a supplemental statement of the case and given 
the opportunity to respond thereto.  Subsequently, the entire 
claims folder should be returned to the Board for further 
appellate consideration, if in order.

The veteran is hereby advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals






 



